Citation Nr: 1219714	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  06-33 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for status post fracture residuals of the right fourth toe and residuals of surgical resection of Morton's neuroma of the right foot.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2009, the Board denied the Veteran's claim for increased rating for status post fracture of the right fourth toe and residuals of surgical resection of Morton's neuroma of the right foot.  The appellant appealed the September 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court granted a Joint Motion for Remand, filed by representatives for both parties, vacating the Board's decision denying the claim for increased rating, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.


FINDINGS OF FACT

Pertinent to the current claim for increase, the Veteran's status post fracture residuals of the right fourth toe and residuals of surgical resection of Morton's neuroma of the right foot has been manifested by pain, decreased strength and range of motion in the toes, and hammertoes of the second through fifth toes; these symptoms suggest overall severe disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating for status post fracture residuals of the right fourth toe and residuals of surgical resection of Morton's neuroma of the right foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The Veteran was provided adequate VCAA notice in a September 2004 letter, prior to the initial adjudication of the claim.

A March 2006 post-rating letter provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of these letters, and opportunity for the Veteran to respond, the March 2012 Supplemental Statement of the Case reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the reports of various VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative on his behalf.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Historically, the Veteran was granted service connection for residual of right foot injury and fracture of the right fourth toe in an April 1981 rating decision.   A 0 percent (noncompensable) rating was assigned from September 16, 1980.  In a January 1999 rating decision, the RO awarded a 10 percent rating from January 22, 1998 and a 100 percent total temporary rating from June 5, 1998 for surgical treatment and a period of convalescence.  A 10 percent rating was resumed from August 1, 1998.  The Board notes that a separate 10 percent rating for a surgical scar of the right foot was granted in an April 2003 rating decision, effective July 12, 2002.  The Veteran filed the instant claim for increased rating for his right foot disability in July 2004.  

The Veteran's right foot disability been evaluated using the criteria under Diagnostic Code 5284, for residuals of foot injury.  Under Diagnostic Code 5284, moderate foot disability warrants a 10 percent rating, moderately severe disability warrants a 20 percent rating, severe foot disability warrants a 30 percent rating, and actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Words such as "moderate" and "severe" are not defined in VA's Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating for functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include on flare- ups or with repeated use, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R.     §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The pertinent evidence of record includes a VA outpatient treatment report dated in June 2004.  The Veteran presented with a history of chronic right foot metatarsalgia and neuroma formation.  The treating physician noted that the Veteran's right foot disability had been treated successfully with the lidoderm patch and gabapentin in the past.  The Veteran also wore wide shoes, which provided some relief.  He noted no relief with Vicodin.  His current complaints included burning and a dull, aching pain on the right second metatarsal.  It was noted that the Veteran was ambulating with minimal to no antalgic gait with slippers on the right foot.  There were two well-healed scars on the dorsum of the foot.  There was no allodynia, chronic skin changes, or temperature changes.  There was pain on squeezing of the metatarsals.  An assessment of chronic metatarsalgia with history of neuroma was indicated.  The physician noted that the pain appeared to be mostly neuropathic with some nociceptive component.  Treatment with capsaicin cream and wide-toes shoes was recommended.    

A January 2005 treatment report notes that the Veteran presented with increasing right foot pain, with pain mainly between the second and fourth toes, sharp pain through the foot to the sole, and a "bee-sting" sensation on the dorsum of the foot.  He rated the pain an eight on a scale of one to ten.  He stated that lidocaine patches provided slight relief when placed on the sole of foot.  It was noted that the Veteran had altered gait secondary to off-weighting on the foot with resultant knee pain.  He received orthotics and wore them for one week without relief of symptoms.  It was indicated that he had received corticosteroid injections in the foot with relief of pain for two to three months.  On examination, there was eversion of the right foot during stance.  The Veteran did not use assistive devices.  There was no erythema, swelling or warmth of the right foot.  The physician noted that there was reproduction of pain with compression of the metatarsals.  There was tenderness to palpation along the metatarsal heads of the plantar and dorsal area.  Dorsiflexion was to neutral and plantar flexion was with normal limits.  Motor strength was 3 out of 5.  Sensation was impaired on the dorsum and plantar aspects of the foot.    An assessment of right foot metatarsalgia with neuroma formation was assigned.  

On VA QTC examination in January 2005, the Veteran reported current pain, weakness, and swelling of the feet and fatigue upon standing and walking as well as fatigue at rest.  With respect to functional impairment, the Veteran reported that he missed approximately three days per month from work due to his right foot disability.  The examiner noted that the Veteran's gait was normal with ten steps of heel-toe and tandem walking.  He was able to change positions and get on and off the examination table without difficulty.  He did not use an assistive device to ambulate.  There was scarring of the right foot, the scars were nontender with no disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, or hyper or hypopigmentation.  There was no limitation of motion due to scarring.   

Dorsiflexion and plantar flexion of the ankle joints revealed no limitation bilaterally.  There were no signs of abnormal weight bearing.  On the right, there was painful motion and tenderness, but no edema, disturbed circulation, weakness, or atrophy of the musculature.  Palpation of the plantar surfaces revealed no tenderness.  Examination of the Achilles tendon revealed good alignment.  There was no clawfoot deformity present.  Dorsiflexion of all the toes produced pain in some toes on the right.  Palpation of the metatarsal heads of the toes produced moderate tenderness.  The Veteran did not have hammertoes, and no Morton metatarsalgia was detected.  The examiner also noted no hallux valgus or hallux rigidus deformity.  There was no limitation of function with respect to standing or walking on examination.  

An x-ray for the right foot revealed lateral subluxation of the proximal interphalangeal joint of the fourth toe.  There were no other significant findings.  A diagnosis of status post fracture of the right fourth toe and surgical resection for the recurrent Morton neuroma of the right foot with residual scars was assigned.  

A March 2005 VA outpatient treatment report reflects that the Veteran reported constant right foot pain when walking or sitting.  He also complained of numbness in the lateral aspect of the foot, which the examiner noted may be secondary to lumbar spine radiculopathy.  Metatarsalgia, plantar fasciitis, and complications of dorsal foot pain were indicated.  

In May 2005, it was noted that the Veteran's foot pain was better controlled on methadone than on other pain medications; however, the treating physician indicated that pain control was still inadequate.  She believed that the Veteran could benefit from a Botox injection into the site of the neuroma, but the Veteran had been unable to find a specialist willing to do so.  

A September 2005 VA pain clinic report reflects that the Veteran presented with right foot pain, though he indicated that the foot was stable.  He noted that he occasional used a lidoderm patch with good relief.

On VA examination in May 2006, the Veteran reported continued chronic pain of the right foot at a level of 4-5 out of 10 with flare-ups of pain at a level of 8 or 9.  The Veteran also endorsed weakness, stiffness, occasional swelling with itching, heat, and redness of the foot.  He also indicated that he had spasms of the foot at rest, which extended to the right lateral ankle and calf.  He described the pain as cramping, throbbing, and shooting.  In addition, the Veteran experienced pain on walking, which required him to walk on the arch of his foot.  For treatment, the Veteran used capsaicin and lidocaine patches.  Precipitating factors for increased pain and flare-ups were increased walking and walking on hard, uneven, or rough surfaces.  Alleviating factors were stretching of the toes, occasional massage, and medications.  He wore athletic shoes that were cushioned to help alleviate the pain.  

With respect to the disability's impact on work, the Veteran reported that he was a supply technician who was on his feet for five to six hours per day in the past, but now could only stand for two to three hours intermittently per day.  He indicated that the maximum amount of time he could stand on his feet at a time was one and one-half hour.  He indicated that he occasionally left work early when he had pain, but he did not miss work.  With respect to activities, the Veteran reported that he generally played only nine holes of golf rather than eighteen.

He described a sensation of pressure on the ball of the foot which led to numbness of the forefoot.  He also described sharp pain in the metatarsals that radiated laterally to the sides of the foot and to the medial and lateral aspects of the ankle.  The examiner noted that the Veteran described what appeared to be neuralgia extending from the ankle to the foot.  He stated that he felt like his bones hurt, and like he had a lump in the forefoot.  Moreover, the Veteran described paresthesia across the metatarsals.  Past treatments included methadone, gabapentin, corticosteroid injections and other medications.  

It was noted that a March 2005 EMG revealed relatively mild chronic neuropathic findings in the right S1 myotome, consistent with a minor chronic radiculopathy of the corresponding root.  He then underwent a right S1 selective nerve root block, which led to diminution of pain in the lower extremities.  The examiner noted that since the pain disappeared, it was more likely than not due to radicular symptoms from the S1 nerve root rather than due to foot pathology secondary to neuroma.  

On examination, the Veteran's skin was normal in appearance and cool to the touch.  There were scars between the metatarsals that were well-healed and nontender.  The Veteran had hammertoe deformities of toes 2-5.  He had no ability to flex toes 3, 4, and 5.  Flexion and range of motion of the hallux and second toes were normal.  Extension of the first and second toes was normal.  There was no evidence of tinea or onychomycosis.  The right fourth toe was hypermobile, but the Veteran was unable to move the toe by himself.  Hypermobility was solely on passive motion.  There was decreased strength of toes 2, 3, 4, and 5, with the worst being toes 3 and 5.  The Veteran had no strength in the fourth toe on extension and flexion.  

There was hypersensitivity to light touch from 14 centimeters proximal to the medial malleolus and 20 centimeters to the lateral malleolus.  There was dullness to pinprick form the distal lower extremity 10 centimeters proximal to the malleoli extending to all toes of the foot.  The Veteran's pulses were 1 to 2+ in the ankle and dorsalis pedis.  The Veteran walked with a slight limp favoring the right foot.  An x-ray revealed no significant evidence of acute right foot osseous injury or significant degenerative disease.  A diagnosis of status post crush injury of the right foot with residual moderate chronic pain and status post surgery for Morton's neuromas with residual weakness of all toes and inability to move the fourth toe was assigned.  The examiner noted that the degree of disability was moderate.  In addition, he noted that the Veteran's primary functional limitations were due to pain rather than fatigue, incoordination, or lack of endurance.  He indicated that weakness of the toes led to additional fatigue along with pain.

A November 2006 VA rehabilitation consult notes that the Veteran was referred for chronic right foot pain due to recurrent Morton's neuromas.  It was noted that the Veteran had recently underwent a webspace steroid injection on his last visit, with 80 percent relief of forefoot pain.  The Veteran admitted to relief of foot pain, but indicated that the pain changed to shooting pains above the ankle.

On physical examination, there was mild tenderness at right second to third metatarsal heads near the scars.  There were reducible hammertoes presented.  On squeeze test, the fourth phalynx was mobile and not painful.  There was a sharp pain reproducible on metatarsal heads diffusely.  An assessment of chronic neuropathic and mechanic right foot pain most consistent with Morton's neuroma recurrence versus metatarsalgia related to post-surgical changes and scar tissue was indicated.  It was noted that the Veteran may benefit from metatarsal orthotics.

A June 2008 x-ray of the right foot notes a minor abnormality, in that there was a pes cavus deformity.

An October 2008 MRI of the right foot revealed no definite evidence of enhancing masses in the region of the intertarsal web spaces to suggest Morton's neuroma, though the interpreter indicated that study was a suboptimal post-contrast.

A November 2009 VA pain inpatient consult note reflects that the Veteran described sharp-shooting intermittent right foot pain, worse with weight bearing and palpation.  He indicated that pain was relieved with Vicodin.  It was noted that the Veteran was employed with the federal government in a packing job and had been working there for 12 years.  On examination of the right foot, a metatarsal squeeze test elicited minimal pain at the right foot.  There was tenderness at the dorsal aspect of the right foot.  

An April 2011 VA outpatient treatment report notes that there was tenderness to palpation of the right foot at the metatarsal heads.  There was also pain of the right foot with the metatarsal squeeze test.  There was tenderness at the dorsal aspect of the right foot.  Sensation was decreased to light touch of the right foot in the dorsal and plantar regions.  The Veteran's gait was described as antalgic with more weight on the left foot and also increased weight bearing on the medal lateral right foot. The Veteran was referred to the brace clinic for evaluation and consideration of metatarsal pads versus rocket bottom shoes to decrease pressure on the metatarsal heads.

On VA examination in August 2011, the examiner noted that the Veteran had Morton's neuroma, right foot metatarsalgia and hammer toes of the second through fifth toes of the right foot.  The examiner noted that there was no hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or weak foot.  

Objective findings included numbness on the plantar aspect of all the right toes.  Strength in all toes was 2 out of 5 with minimal plantar flexion in the large toe. There was no decrease in range of motion with repeated flexion and extension, and no further fatigability.  The remainder of the toes was fixed in hammer toe plantar flexion.   The Veteran used a cane and shoe inserts.  An x-ray revealed arthritis of the right foot.  With respect to impact on ability to work, the examiner noted that the Veteran reported pain all day at work, as his job mainly entailed walking and standing.  He indicated that when he went home, he had to rest for several hours.

The aforementioned medical evidence reflects that the Veteran has had limited range of motion of his great toe on the right foot due to pain, and that he has no mobility of the second through fifth toes as they are in a hammertoe position.  In addition, he has had difficulty with walking and an altered gait as a result of his status post fracture residuals of the right fourth toe and residuals of surgical resection of Morton's neuroma of the right foot.  Given the objective findings of pain and functional limitations with respect to the Veteran's status post fracture residuals of the right fourth toe and residuals of surgical resection of Morton's neuroma of the right foot, consistent with 38 C.F.R. § 4.40 and 4.45 and the DeLuca factors discussed above, and affording the Veteran the benefit of the doubt, the Board finds that a rating of 30 percent rating for overall severe disability under 
Diagnostic Code 5284, is warranted.  The Board notes that this is the maximum rating allowable under Diagnostic Code 5284.  
     
The Board has considered whether the Veteran is entitled to a rating in excess of 30 percent under any other Diagnostic Code, however, the record presents no basis for evaluation of the disability under any other provision of VA's rating schedule providing for a rating greater than 30 percent during the period under consideration.  As the Veteran's disability has not been shown to involve claw foot or malunion or nonunion of the tarsal or metatarsal bones, evaluation of the disability under Diagnostic Code 5278 or 5283 is not appropriate.  See 38 C.F.R. § 4.71a.  In addition, while plantar fasciitis is present, as this is only present in the right foot, no greater than a 20 percent rating is assignable.  See 38 C.F.R. § 4.71a , Diagnostic Code 5276.  While the Veteran has hammertoes of the right foot, the Board notes that these do not affect all toes of the right foot, which is required for a warrant a compensable rating under Diagnostic Code 5285.  Moreover, the Board points out that the Veteran's hammertoe and flat foot symptoms were considered in the Board's decision to assign a higher 30 percent rating based upon severe symptomatology.  To assign a higher or separate rating based upon these symptoms would violate the fundamental rule against pyramiding.  38 C.F.R. §§ 4.14, 4.113.

The Veteran's right foot disability is also not shown to involve any factor(s) that would warrant rating the disability under any other provision of VA's rating schedule.  

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point relevant to this appeal has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.    § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Given the nature of residuals of the Veteran's right foot disability, and resulting functional impairment, the Board finds that a 30 percent but no higher rating is warranted.  The Board has applied the benefit-of-the-doubt in reaching the decision to award the 30 percent rating, but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 30 percent rating for status post fracture residuals of the right fourth toe and residuals of surgical resection of Morton's neuroma of the right foot is granted, subject to the legal authority governing the payment of VA compensation.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


